Citation Nr: 1225967	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

L. Crohe, Counsel










INTRODUCTION

The Veteran had active service from January 1987 to January 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge of the Board was scheduled for March 2009; however, the Veteran failed to appear for that hearing.  Subsequently, he has not provided any explanation for the failure to appear nor has he requested a rescheduled hearing.  The case, therefore, will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704. 

This case was previously before the Board in April 2009 and November 2010, at which time the claim on appeal was remanded for additional evidentiary development.  As will be further explained herein, another Remand is required in this case. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's original claim (September 2005) reflects that he only raised the issue of PTSD.  Moreover, the Board notes that service connection is already in effect for a psychiatric disorder other than PTSD, characterized as major depression.  As such, the only issue currently before the Board on appeal is the service connection claim for PTSD. 

Records electronically available through the Compensation and Pension Records Interchange (CAPRI) were uploaded to the Veteran's Virtual VA electronic folder (e-Folder) in April 2012, including an addendum to the April 2012 VA examination report.  However, the claim was subsequently readjudicated with consideration of such records in a May 2012 Supplemental Statement of the Case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In April 2009, the Board remanded the claim, in part, to verify the Veteran's December 2005 stressor statement regarding being assigned to fire base 4P3 in South Korea when he witnessed a soldier who had been attacked on patrol, brutally beaten, and mutilated by an unknown attacker.  In the April 2009 Remand, the Board specifically asked the RO/AMC to notify the Veteran and request that he provide information specific enough to allow VA to corroborate this alleged in-service stressor.  As a result, in September and October 2009, the Veteran reported that while stationed on firebase 4P3 in Korea, he saw the mutilated body of a soldier who had been captured.  He stated that he saw the soldier's body in a gym where it was guarded until the medics came for it.  He was not given the soldier's personal information.  He reported that the date of the incident occurred around September 21 to 30, 1989, at the DMZ while serving with the 8th Battalion, 8th Field Artillery Unit, 2nd Infantry Division, in support of 1/503 Infantry Division.  He reported that he served with that unit from November 1988 to November 1989.  

In response to the information provided by the Veteran, in December 2009 and February 2010, VA requested verification of the Veteran's September 1989 stressor from the U.S. Army and Joint Services Records Research Center (JSRRC).  In March 2010, the JSRRC noted that the information provided in the request did not show that the Veteran served at 4P3 firebase in Korea during October 1989, but rather that the Veteran was assigned to HHB, 8/8th FA, 2nd ID from October 1988 to December 1988.  As a result the JSRRC found that the request was not valid.  In March 2010, the same request was resubmitted to JSRRC.  In April 2010, JSRRC responded that available records were researched and additional research was coordinated with the National Archives and Records Administration, in which they were unable to locate any combat unit records from the 8th Battalion, 8th Field Artillery, 2nd Infantry Division.  However, the record is not clear as to what date the JSRRC finally used to research the incident.  Also, the Veteran has not alleged nor has it been shown that this was a combat related incident, therefore, determining that combat unit records were not able to be located does not adequately address the Veteran's contentions.  

Additionally, a May 2010 formal finding on a lack of information required verifying stressors in connection to the PTSD claim, erroneously interpreted JSRRC's findings as determining that it was not shown that Veteran served at 4P3 firebase during October 1989.  In the November 2010 Remand, the Board restated the Veteran's stressor regarding the mutilated soldier and indicated that full stressor development had not been undertaken.  In November 2010 correspondence, the AMC referred to the May 2010 formal finding.  As a result, the Veteran submitted statements and evidence that, among other things, primarily focused on proving that he was in Korea in the September to October 1989 timeframe.  A subsequent March 2012 Memorandum acknowledged that the Veteran served in Korea, at least from December 1988 to November 1989, a point that was previously misinterpreted.  Also, service personnel records reflect service in Korea from October 1988 to November 1989.  However, no further development as to the Veteran's stressor regarding seeing a mutilated soldier were undertaken.  

In light of the confusion surrounding the development of this stressor, the RO/AMC must associate with the claims file any supporting evidence of the Veteran's reports and again contact JSRRC or other appropriate agency to attempt to obtain credible supporting evidence of this stressor reported by the Veteran. 

Essentially, at this point, none of the Veteran's reported in-service stressors have been corroborated.  However, as it appears that full stressor development was not undertaken as it pertains to the stressor regarding seeing the mutilated soldier, and as the April 2012 VA diagnosis of PTSD did not consider this in-service stressor, the Board finds that a remand is necessary to afford the Veteran a VA examination that specifically discusses the incident surrounding seeing a mutilated soldier.  The VA examiner shall also provide an opinion addressing whether this claimed stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to this claimed stressor. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate with the claims file any supporting evidence of the Veteran's reports of witnessing a soldier who had been attacked on patrol, brutally beaten, and mutilated by an unknown attackers or him seeing the mutilated body of this soldier being stored in a gym. 

2.  The RO/AMC shall contact the JSRRC, or other appropriate agency, to verify the Veteran's reports of seeing a soldier who had been attacked on patrol, brutally beaten, and mutilated by an unknown attacker.  He was not given the soldier's personal information.  He reported that the date of the incident occurred around September 21 to 30, 1989, at the DMZ while serving with the 8th Battalion, 8th Field Artillery Unit, 2nd Infantry Division, in support of 1/503 Infantry Division.  If additional information is needed to complete this request, the Veteran should be advised of the specific information needed.

3. Even should this stressor not be verified through official means, the RO/AMC shall forward the Veteran's claims file to the VA examiner who provided the April 2012 examination.  If the April 2012 VA examiner is not available, the RO/AMC shall schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for a psychiatric disorder to include PTSD.  

The claims file and a copy of this Remand must be made available to the examiner, who shall review the entire claims file in conjunction with this examination.  This fact must be so indicated in the examination report. 

If an examination is necessary, it should be conducted.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  

The examiner shall elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes as a cause of PTSD, particularly the incident surrounding when he saw a mutilated soldier. 

With respect to the PTSD claim, the examiner shall initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a).  If so, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) that a claimed stressor (specifically including the incident surrounding him seeing a mutilated soldier) is adequate to support a diagnosis of PTSD; and (3) that the Veteran's symptoms are related to the claimed stressor (which supports the PTSD diagnosis). 

In rendering an opinion, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale for any opinion expressed must be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries, the examiner must explain why it is not feasible to respond. 

4. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. 

5. The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


